Case 4:21-cv-00694-ALM-KPJ Document 1-2 Filed 09/07/21 Page 1 of 1 PageID #: 19




 Allison Jacoben
 Hunton Andrews Kurth LLP
 1445 Ross Avenue, Suite 3700
 Dallas, Texas 75202
 214-979-3000
 ajacobsen@huntonak.com

 Christopher C. Kearney
 Keker, Van Nest & Peters LLP
 663 Battery Street
 San Francisco, California 94111
 415-391-5400
 ckearney@keker.com

 W. Hamilton Jordan
 Keker, Van Nest & Peters LLP
 663 Battery Street
 San Francisco, California 94111
 415-391-5400
 wjordan@keker.com

 Jill Jester
 Minor & Jester, P.C.
 502 W. Oak St #200
 Denton, Texas 76201
 940-387-7585
 jjester@minorandjester.com
